OPINION ON STATE’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted by a jury of promoting obscenity by exhibiting a film to a Houston police officer who was then engaged in undercover vice operations. Punishment was assessed at 180 days in jail and a fine of $2,000. The Houston Court of Appeals reversed appellant’s conviction based on this Court’s holding in Davis v. State, 658 S.W.2d 572 (Tex.Cr.App.1983), that the presumption contained in V.T.C.A. Penal Code, § 43.23(e), is unconstitutional.
*457At the time this Court granted review in the instant case Davis was pending on the State’s motion for rehearing. The State’s motion for rehearing has since been denied. In light of this Court’s holding in Davis, supra, the judgment of the Court of Appeals is affirmed and the cause remanded to the trial court to enter a judgment of acquittal. Burks v. United States, 437 U.S. 1, 98 S.Ct. 2141, 57 L.Ed.2d 1 (1978); Greene v. Massey, 437 U.S. 19, 98 S.Ct. 2151, 57 L.Ed.2d 15 (1978).